IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-20-00131-CR

                    EX PARTE VASHAUN XAVIER SCOTT


                                Original Proceeding



                          MEMORANDUM OPINION


      Vashaun Xavier Scott has filed an original “Emergency Petition for Writ of Habeas

Corpus for Bail Pending Appeal” in this Court. “We do not have original habeas corpus

jurisdiction in criminal law matters.” See Ex parte Ustick, 9 S.W.3d 922, 924 (Tex. App.—

Waco 2000, orig. proceeding) (citing Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—

El Paso 1994, orig. proceeding)); see also Ramirez v. State, 36 S.W.3d 660, (Tex. App.—Waco

2001, pet. ref’d) (“Most notable of the matters over which the courts of appeals do not

have jurisdiction are appeals of death penalty convictions, the authority to set aside a

final felony conviction, and no original jurisdiction of any criminal habeas corpus
proceeding.”). Accordingly, we dismiss Scott’s “Emergency Petition for Writ of Habeas

Corpus for Bail Pending Appeal.”




                                             JOHN E. NEILL
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed May 6, 2020
Do not publish
[CRPM]




Ex parte Scott                                                                 Page 2